PER CURIAM.
Ricky Eugene Patterson has appealed a trial court order which denied his motion for reconsideration of an earlier trial court order dismissing his petition for writ of habeas corpus, and a separately filed motion for relief from judgment filed pursuant to Florida Rule of Civil Procedure 1.540(b). We summarily affirm that portion of the order which dismissed habeas corpus, since Patterson actually sought belated appeal in post-conviction proceedings. This must be sought by proper petition filed in this court under Florida Rule of Appellate Procedure 9.141(c). Indeed, our records confirm that Patterson actually has filed such a petition in this court and that this court earlier granted him belated appeal of an order denying his motion for post-conviction relief and petition for writ of error coram nobis.
As for that portion of the order on appeal which denied his motion for reconsideration of an earlier order denying his motion for relief from judgment, we dismiss for lack of subject matter jurisdiction in this court. Patterson’s motion for relief of judgment was not authorized under the Florida Rules of Criminal Procedure in his post-conviction proceedings, and the order denying it was a legal nullity. It was not filed in time for the trial court to have considered it a motion for rehearing under Florida Rule of Criminal Procedure 3.850(g). Reconsideration of the order denying relief from judgment is not an authorized motion either. The order of denial is a legal nullity.
AFFIRMED IN PART, DISMISSED IN PART.
STONE, POLEN and TAYLOR, JJ., concur.